Citation Nr: 0638570	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-36 132	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from March 1976 to 
November 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2002 by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A decision by the Board in July 2000 denied the veteran's 
claims of entitlement to service connection for a sinus 
disorder and disability of the feet on the basis that the 
claims were not well grounded under the law in effect at the 
time.  A statute effective November 9, 2000, provided that 
certain claims which had been denied as not well grounded, 
including this appellant's claims for service connection for 
a sinus disorder and disability of the feet, might be re-
adjudicated.  In January 2005, the Board remanded the issues 
listed on the title page of this decision for re-adjudication 
and for notification and development action.  The case was 
returned to the Board in October 2006.

On April 27, 2004, the veteran testified at a hearing in 
Washington, DC, before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In written statements to VA and in hearing testimony, the 
veteran has alleged that she has chronic bronchitis and 
asthma which are etiologically related to her period of 
active service.  The RO did not adjudicate claims of 
entitlement to service connection for chronic bronchitis or 
asthma when the veteran's claim for service connection for a 
sinus disorder was adjudicated.  Those claims are referred to 
the RO for appropriate action.  




FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
current diagnosis of any disorder of the sinuses.

2.  Hallux valgus of the left foot which pre-existed service 
did not worsen in service.

3.  There is no competent medical evidence of record of a 
current diagnosis of any disability of the appellant's left 
foot other than hallux valgus.

4.  Hallux valgus of the right foot which pre-existed service 
did not worsen in service.

5.  There is no competent medical evidence of record of a 
diagnosis of any disability of the appellant's right foot 
other than hallux valgus during the appeal period prior to 
amputation of the veteran's right lower extremity below the 
knee in January 2006.


CONCLUSIONS OF LAW

1.  A sinus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§  1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006); 
Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

2.  A left foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§  1111, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b) (2006).

3.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§  1111, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in January 2005 by the RO and in December 2005 
and March 2006 by the VA Appeals Management Center (AMC) 
satisfied the statutory and regulatory duty to notify 
provisions.  There is no indication in the record that 
additional evidence material to the issues decided herein 
which is not part of the veteran's claims file is available.  

With regard to the veteran's service medical records, at a 
hearing in June 1993 before a hearing officer, the veteran 
testified that she saw her service medical records at the 
time of a medical examination for separation from active 
service and that she did not thereafter see them, whereas at 
the hearing before the undersigned Veterans Law Judge in 
April 2004 the veteran testified that after her separation 
from service she remained in Germany for a year as a 
dependent of her husband who was still serving on active 
military duty and that she then personally transported her 
service medical records to the continental United States 
where she turned them over to VA.  Whatever the circumstances 
may have been, in October 1989, the National Personnel 
Records Center transferred to VA the report of a medical 
examination of the veteran in December 1975 for "RA" [that 
is, for enlistment in the regular Army] and reported to VA 
that no more service medical records were available.  Under 
the applicable regulation pertaining to VA's duty to assist, 
38 C.F.R. § 3.159(c)(2) (2006), it is, therefore, reasonable 
to conclude that further efforts to obtain the appellant's 
service medical records from a federal custodian would be 
futile and no such further efforts are required.  

VA has met the duties to notify and to assist required by law 
as to the claims decided herein.  In view of the fact that 
the veteran and her representative have had ample opportunity 
during the almost six years that her appeal has been pending 
to submit evidence and argument in support of her claims, the 
timing of the VCAA notice provided to the veteran was in no 
way prejudicial to her.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006). 

Service connection presupposes a diagnosis of a current 
disease.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006); Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened.   Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

There is a presumption of aggravation where a pre-service 
disability undergoes an increase in severity during service, 
and clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.   38 C.F.R. § 3.306(a), (b) (2006). 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).


A Sinus Disorder

There is no competent medical evidence of record showing a 
current diagnosis of sinusitis or of any other disorder of 
the sinuses or, indeed, showing a diagnosis by a physician, 
VA or non-VA, of any sinus disorder since the veteran's 
separation from active service in November 1979.  There is 
thus no basis in law or in fact to allow service connection 
for a sinus disorder, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006); Rabideau, supra.  


Left Foot Disability

The report of the veteran's enlistment examination in 
December 1975 noted as to her feet that she had bilateral 
hallux valgus.  "Hallux valgus" is angulation of the great 
toe away from the midline of the body, or toward the other 
toes; the great toe may ride under or over the other toes.  
See Dorland's Illustrated Medical Dictionary (Dorland's) 730 
(28th ed., 1994).  

As noted above, no other service medical records other than 
the report of the enlistment examination are available, so 
there is no report of a medical examination of the veteran's 
feet at the time of her separation from active service for 
review.  When crucial Government-held evidence, such as 
service medical records, is destroyed or otherwise 
unavailable, the Government has a heightened duty to consider 
the benefit-of doubt doctrine of 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The hallux valgus of the veteran's left foot which pre-
existed her active military service was a structural 
abnormality of a bone of the foot.  Whether such structural 
abnormality of the great toe of the veteran's left foot 
increased in severity during service so that the underlying 
disabling condition of the great toe and other toes of her 
foot, as contrasted to symptoms, was worsened is a question 
requiring medical judgment to answer.  See 38 C.F.R. 
§ 3.159(a)(1); Hunt, supra.     

There is no competent medical evidence of record addressing 
the question of whether hallux valgus of the veteran's left 
foot worsened during active military service.  Although in 
hearing testimony the veteran has indicated her belief that 
she has left foot symptoms currently which she did not have 
prior to service, she is as a layperson without medical 
training or expertise not qualified to provide a medical 
opinion on the matter of the likely etiology of any current 
disorder or disability of her left foot, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); 38 C.F.R. 
§ 3.159(a) (2) (2006), and so her statements in that regard 
are lacking in any probative value.  It is, therefore, 
reasonable to conclude that clear and unmistakable evidence 
demonstrates that hallux valgus of the left foot existed 
before the appellant's acceptance and enrollment into active 
service and was not aggravated by such service.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006); 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

No abnormality, disease, or disorder of the skin of the 
veteran's left foot was noted at the December 1975 
examination for enlistment, and so it is presumed that the 
skin of her left foot was sound at service entrance.  It is 
likewise presumed that the bones of her left foot were sound 
at service entrance except for hallux valgus.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006).  

Post-service private medical records show that, in February 
1986, the veteran was seen by a podiatrist for a complaint of 
painful bunions.  A "bunion" is an abnormal prominence of 
the inner aspect of the first metatarsal head, accompanied by 
bursal formation and resulting in a lateral or valgus 
displacement of the great toe.  See Dorland's at 237.  In 
November 1986, the veteran underwent a left bunionectomy 
without complications.  A "bunionectomy" is the excision of 
an abnormal prominence on the mesial aspect of the first 
metatarsal head.  Id.  When the veteran was seen by the 
private podiatrist in April 2001, he noted that she had HAV 
[hallux abducto valgus].  No residuals of the left 
bunionectomy performed approximately four and a half years 
earlier or of any recurrence of a left foot bunion were 
noted.

Records of the Social Security Administration (SSA) reveal 
that, in a March 1998 decision, an administrative law judge 
(ALJ) found that the veteran was entitled to disability 
benefits under laws administered by that agency from August 
1993 due to multiple physical and mental impairments.  The 
disabling impairments which the ALJ of SSA found the veteran 
to have in March 1998 did not include any disorder or 
disability of the left foot.  A decision by a district office 
of SSA in June 2002 to continue the veteran's entitlement to 
disability benefits made no reference to her feet.

At the hearing at the RO in June 1993, the veteran testified 
that: in service in basic training she developed pain in her 
feet after wearing the boots issued to her, and the left foot 
pain was worse than the right foot pain;  her military 
occupational specialty was air traffic controller, and in 
carrying out the duties of that assignment her footwear did 
not cause pain of her feet; in 1985 or 1986 a private doctor 
told her that she had bunions, and she underwent a left 
bunionectomy.

There is no competent medical evidence of record 
demonstrating that the veteran has a current disability of 
the left foot related to a bunion or related to any injury, 
disease, or event during her active military service.  It is 
noted that her hallux valgus of the left foot which pre-
existed service and was not aggravated in service may still 
be present, according to the private podiatrist's April 2001 
treatment note, but that there is no competent or credible 
evidence of record that the appellant has a current 
disability of the left foot other than hallux valgus, for 
which she is not entitled to service connection.  

In sum, there is no basis in law or in fact to allow service 
connection for a left 
foot disability, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. §§  1111, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b) (2006); Wagner, Rabideau, supra.

Right Foot Disability

There is no competent medical evidence of record addressing 
the question of whether hallux valgus of the veteran's right 
foot worsened during active military service.  The appellant 
is as a layperson not qualified to provide a medical opinion 
on the matter of the likely etiology of any disorder or 
disability of her right foot which may have existed prior to 
the amputation of her right lower extremity below the knee in 
January 2006, see Espiritu, supra; 38 C.F.R. § 3.159(a) (2) 
(2006), and so her statements in that regard are lacking in 
any probative value.  It is, therefore, reasonable to 
conclude that clear and unmistakable evidence demonstrates 
that hallux valgus of the right foot existed before the 
appellant's acceptance and enrollment into active service and 
was not aggravated by such service.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2006); Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

No abnormality, disease, or disorder of the skin of the 
veteran's right foot was noted at the December 1975 
examination for enlistment, and so it is presumed that the 
skin of her right foot was sound at service entrance.  It is 
likewise presumed that the bones of her right foot were sound 
at service entrance except for hallux valgus.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006).  

In the March 1998 decision of an ALJ of SSA, the disabling 
impairments which the ALJ of SSA found the veteran to have 
did not include any disorder or disability of the right foot.  
The decision by a district office of SSA in June 2002 to 
continue the veteran's entitlement to disability benefits 
made no reference to her feet.

The veteran's post-service VA medical treatment records 
include a VA physician's notation in a report of a VA 
psychiatric examination in March 2006 that the veteran had 
sustained injuries to her legs in October 2005 when as a 
pedestrian she was struck by a motor vehicle and that in 
January 2006 she underwent a below-the-knee amputation of her 
right lower extremity. 

There is no competent medical evidence of record 
demonstrating that during the appeal period prior to the 
amputation of the appellant's right lower extremity below the 
knee in January 2006 the veteran had a disability of the 
right foot, to include disease of the skin of the right foot 
and disorder/abnormality of the bones of the right foot not 
affected by hallux valgus, related to any injury, disease, or 
event during her active military service.    

In sum, there is no basis in law or in fact to allow service 
connection for a right foot disability, and entitlement to 
that benefit is not established.  See 38 U.S.C.A. §§  1111, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2006); 
Wagner, Rabideau, supra.

As the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for a sinus 
disorder, a left foot disability, and a right foot 
disability, the benefit of the doubt doctrine does not apply 
on those issues.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for a sinus disorder is 
denied.

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to service connection for a right foot disability 
is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 




 Department of Veterans Affairs


